ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
Thermo Scientific Portable Analytical          )
 Instruments Inc. f/k/a Ahura Scientific, Inc. )         ASBCA Nos. 59764, 59765
                                               )
Under Contract No. W911NF-06-C-0147            )

APPEARANCES FOR THE APPELLANT:                           Kevin R. Pinkney, Esq.
                                                         Christopher A. Bowen, Esq.
                                                          Arent Fox LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Cara A. Wulf, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
here_by dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeals must be filed within
180 days of the date of this Order.

      Dated: 5 August 2015
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59764, 59765, Appeals of Thermo
Scientific Portable Analytical Instruments Inc. f/k/a Ahura Scientific, Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2